Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Anthony F. Shaheen, J.], entered January 3, 2005) to review a determination of respondent. The determination, inter alia, denied petitioner’s inmate grievance.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: This proceeding was improperly transferred to this Court pursuant to CPLR 7804 (g) because no substantial evidence question is raised herein. Nevertheless, we consider the merits in the interest of judicial economy (see Matter of Hunt v Goord, 252 AD2d 982 [1998]). That part of the determination denying the grievance of petitioner arising from his refusal to participate in alcohol and substance abuse treatment (ASAT) and aggression replacement training (ART) is not irrational, arbitrary or capricious (see Matter of Harty v Goord, 3 AD3d 701, 702 [2004]; Matter of Restituyo v Berbary, 278 AD2d 859 [2000]). Furthermore, that part of the determination denying a certificate of earned eligibility based upon petitioner’s refusal to participate in ASAT and ART is nonfinal and thus is not reviewable in this proceeding (see Matter of Jarvis v Commissioner of N.Y. State Dept. of Correctional Servs., 277 AD2d 556, 557 [2000]). Present—Green, J.P., Hurlbutt, Kehoe, Pine and Hayes, JJ.